DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 2 objected to because of the following informalities:  
Claim 1 recites “a primary optical system” for both the first and second light module. The Examiner suggests defining these as “a first primary optical system” and “a second primary optical system” to avoid antecedent confusion. 
Claim 1 recites a secondary optical system for both of the light modules and then further describes it as separate. The Examiner suggests setting forth a first and second secondary optical system. 
Claim 2 recites product by process language. The Examiner suggests reciting limitations directed towards the structure, as the limitation “manufactured by injection molding” is a method limitation and has no weight in an apparatus claim. I.e. the Examiner has interpreted the limitation to only require that the optical systems and shield are of one piece. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 has unclear antecedent issues. In the current chain of claims there is no antecedent basis for “the long-range light module”. The Examiner has interpreted the claim to be dependent from claim 5. 
	However, being dependent from claim 5 does not clarify all of the antecedent issues. It is unclear if the “long range primary optical system “ and “auxiliary primary optical system” are the same or different than “primary optical system” and “secondary optical system” of claim 1. The Examiner is unclear on the overall structure of the optical system. 
Figure 5 shows the long range optical system that clearly has two different light input surfaces (11). However Claim 1 asserts only one light source for the second light module, which is a long range light module (claim 5), which has two optical systems as a part of it (claim 6).  If the primary optical system of the second light module from claim 1 has two optical systems, the Examiner suggests clearly reciting such, reciting the multiple light sources as well, and detailing the structural relationship between the two. 
The Examiner suggests amending to recite a proper claim dependence to fix the antecedent issues, and to use a more clear and concise terminology for the structures. 
The Examiner is unable to interpret claim 6 based on the extensive antecedent issue, redefining of terms already set forth, and unclear relationship between claim 6 and the disclosure.  
The Examiner notes that the prior art does not teach claim 6 as presented. As mentioned, the Examiner is unclear on the precise metes and bounds of claim 6, and is unclear as to the criticality of the greater length of the auxiliary primary optical system. The Examiner believes that the correction of claim 6 antecedent issues, clarification of the claim, and further including the language of claim 5 and a further recitation of the functional use of the greater length may contain allowable subject matter. 
	Claim 7 further recites the “auxiliary primary optical system” which does not have antecedent basis in the current chain of claims. 
	Claim 9 recites that the secondary optical systems are connected as a single piece, however claim 1 recites that they are “separate”. The Examiner has interpreted the term “separate” to require that at least a portion of the secondary optical system is not utilized by both light modules. 
Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 only recites a method limitation that does not implicitly set forth any structure. Therefore the limitations of the claim have no weight in an apparatus claim and fail to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (U.S. Publication No. 2016/0265733).
Regarding claim 1, Bauer teaches a projection headlight for a vehicle (see fig. 1, 2a-2d), the projection headlight comprising: 
a first light module having a light source  (see fig. 2, far right light module) and a primary optical system (entry optics 30) for shaping light emitted by the light source; 
a second light module having a light source (mid light module) and a primary optical system (30) for shaping light emitted by the light source; 
a secondary optical system (exit optics 40) to project the light emerging from the primary optical system of the first light module in a region in front of the vehicle as a first light distribution and the light emerging from the primary optical system of the second light module as a second light distribution; and 
a shield (light absorbing diaphragm 16) with a shield edge to produce a light/dark boundary in the resultant light distribution (see p. 0125, 0152, 0156 creates light dark boundary for each light source), 
wherein the primary optical systems of the first light module and of the second light module and the shield are connected to one another as a single piece (30 is connected together as one piece),
wherein the first light module and the second light module have parallel optical axes arranged at an offset to one another (see fig. 2, all parallel), and wherein the first and the second light module have a separate secondary optical system (each light source has a separate grid of 40).

The Examiner notes that the limitation “injection molding in a single mold” has been considered but not given patentable weight because this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP. 2113
The only weight given to the claim is that the primary optical systems and the shield are formed together. 
Regarding claim 3, does not specifically teach that the primary optical systems of the light modules and the shield are molded such that they are demolded in a single demolding direction.
The Examiner notes that the limitation “demolded in a single demolding direction” has been considered but not given patentable weight because this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP. 2113
The limitation has no weight as it does not imply or require any resulting structure. 

Regarding claim 5, Bauer teaches that the first light module is configured as a basic light module, wherein the first light distribution is configured as a basic light distribution below a horizontal zero line, wherein the second light module is configured as a long-range light module, wherein the second light distribution is configured as a long-range light distribution with light components above and below the horizontal zero line (see p. 0077-0089, various beam functions dependent on cutout shape in screen device, see fig. 3, symmetric light distribution 54 and 55, see fig. 3b lv4 and lv5).
Regarding claim 7, Bauer teaches that the shield (50) is arranged at a front end of the auxiliary primary optical system (In front of 30), wherein one shield edge constitutes an upper boundary of a light output surface of the auxiliary primary optical system ( has boundary all around).
Regarding claim 9, Bauer teaches that the secondary optical systems (40) associated in each case with the primary optical systems are connected to one another as a single piece (see fig. 2, 40).
Regarding claim 10, Bauer teaches that the light sources are arranged to be oriented in the principal direction of emission (see fig. 2, directed in the direction of emission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Schadenhofer (U.S. 11,060,685, FOR priority 12/20/2017).
Regarding claim 8, Bauer does not teach at least one surface of the shield is coated with a reflective material, and wherein the coating only partially covers the surface or completely covers the entire surface of the shield.
Schadenhofer teaches that at least one surface of the shield is coated with a reflective material, and wherein the coating only partially covers the surface or completely covers the entire surface of the shield (see abstract, reflective screen). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a partially reflective screen as taught by Schadenhofer to reduce the heat input into the system of Bauer by absorbing less light, see col. 2 lines 20-25.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew J. Peerce/Primary Examiner, Art Unit 2875